Citation Nr: 1145778	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-03 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for degenerative joint disease of the right knee, to include as secondary to the service-connected traumatic arthritis of the left knee.

2.  Entitlement to an increased evaluation for traumatic arthritis of the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas in May 2007 and May 2008.  The Veteran appeared for an RO hearing in May 2010 and a Travel Board hearing in September 2010.  The Board has since received additional VA treatment records, submitted to the RO and forwarded to the Board.  These records were not accompanied by a waiver of RO review, but, given the action taken by the Board in this case, such is not necessary at this juncture.  See 38 C.F.R. § 20.1304(c) (2011).

In the November 2008 Statement of the Case, the RO characterized the Veteran's new and material evidence claim as reopened and considered it on a de novo basis.  That notwithstanding, the Board has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156(a) (2011) regardless of the actions of the RO and has recharacterized the issue accordingly.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown,  4 Vet. App. 239, 244 (1993).

In March 2011, the Veteran applied for a temporary total rating under 38 C.F.R. § 4.30 (2011) following his left knee surgery.  It is unclear whether this matter has been addressed by the RO to date.  Accordingly, this matter is referred to the RO for appropriate action.

With the new and material evidence claim having been reopened, both claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's claim for service connection for degenerative joint disease of the right knee, to include as secondary to the service-connected traumatic arthritis of the left knee, was previously denied in rating decisions issued in June 1999 and December 2003.

2.  Evidence received since the December 2003 rating decision was not previously of record and pertains to the previously unestablished fact of a causal relationship between the claimed right knee disorder and the service-connected left knee disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen the previously denied claim for service connection for degenerative joint disease of the right knee, to include as secondary to the service-connected traumatic arthritis of the left knee.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board notes that the new and material evidence claim is being reopened and is subject to additional development on remand, as described below.  Accordingly, the Board will not address whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), as further action is being requested in this case.      

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  New and material evidence can be "neither cumulative nor redundant" of the evidence of record at the time of the last prior final denial of the claim and must also "raise a reasonable possibility of substantiating the claim."  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could reasonably result in substantiation of the claim, if reopened.  As such, evidence is "new" if it has not been previously submitted to agency decisionmakers and "material" if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.

In this case, the Veteran's initial claim for service connection for degenerative joint disease of the right knee was denied in a June 1999 rating decision on the basis that the current disability was not shown to be etiologically related to the service-connected left knee disorder.  The Veteran was notified of this decision in July 1999, submitted a Notice of Disagreement in July 1999, and was furnished a Statement of the Case in May 2000, but he never responded to this issuance.  The claim was again denied in a December 2003 rating decision, this time on the basis that the evidence submitted since the last decision was not new and material.  The Veteran was notified of this decision in January 2004 but did not respond within the following year.  Both decisions accordingly are "final," pursuant to 38 U.S.C.A. §§ 7104(a) and 7105(c), and the question becomes whether evidence received since the December 2003 rating decision is new and material, so as to reopen the claim.  (The Board also notes the denial of the claim in a May 2007 rating decision, but, as the current claim was received in January 2008, the Board finds that the claim has been ongoing and that the May 2007 rating decision is not final.)

In this regard, the Board has focused attention on the lay evidence of record.  Prior to the December 2003 rating decision, the lay evidence of record essentially consisted of the February 1999 and August 2003 claim submissions indicating no more than an intent to apply for the benefit at issue.  Since December 2003, however, copious lay evidence has been added to the record, including lay statements from multiple individuals that were received in November 2008 and the testimony from the Veteran's two hearings.  Notably, during the September 2010 Travel Board hearing, the Veteran provided a detailed account of his left knee symptomatology and described how such symptoms required him to put more weight on his right knee because he favored the left knee.  He asserted that, despite a job-related right knee injury in 1979, he would "still have a problem" with the right knee because of the service-connected left knee disorder.  All of these contentions pertain to the previously unestablished fact of a causal relationship between the claimed right knee disorder and the service-connected left knee disorder.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, numerous court cases indicate that lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  Given this, and particularly in view of the Court's holding in Shade, the Board finds that the Veteran's lay contentions - not previously of record - are credible and sufficient to reopen his previously denied claim.  To this extent only, the appeal is granted.

As new and material evidence has been received to reopen the Veteran's claim, the Board has considered whether the merits of this claim can be considered at the present time without prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As noted below, additional development is warranted on remand, and a final disposition will not be made at this time.


ORDER

New and material evidence has been received to reopen the claim for service connection for degenerative joint disease of the right knee, to include as secondary to the service-connected traumatic arthritis of the left knee; to this extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim for secondary service connection for degenerative joint disease of the right knee, the Board has serious concerns with the prior VA examination opinions regarding this claim and finds that a reexamination is warranted.  The examiner who conducted a July 2008 VA orthopedic examination noted the following:

It is less likely that the right knee is secondary to the service-connected left knee.  There is nothing in the orthopedic literature that supports arthritis in one joint causing arthritis in another.

Even if the Board were to accept this rationale as correct with regard to causation, the fact remains that the examiner did not account for the possibility of aggravation of the right knee disorder by the service-connected left knee disorder.  As such, the opinion is incomplete.

A second opinion, provided by a VA physician assistant in July 2009, is even more problematic:

The current right knee condition is directly related to the on the job injury sustained in May 1979.  The [V]eteran knows he is filing a false claim trying to secondarily connect the right knee to the [service-connected] left knee.

Again, this opinion does not account for the possibility of secondary aggravation.  Moreover, given the rather dismissive nature of the opinion, the Board is of the view that any reexamination of the Veteran should not be conducted by this particular physician assistant.

The Board also finds that the reexamination of the Veteran should address the symptoms and severity of the service-connected left knee disability.  As noted above, this issue has been certified to the Board as concerning traumatic arthritis of the left knee.  Recently submitted VA treatment records, however, confirm that the Veteran underwent a left total knee arthroplasty in February 2011.  Given the impact of such surgery, the Board finds it necessary that the Veteran's disability be reexamined, so as to ascertain both the current character of the disability and its symptoms and severity.  38 C.F.R. § 3.159(c)(4); see also 38 C.F.R. § 4.71a, Diagnostic Code 5055 (concerning knee replacement/prosthesis).

Finally, the VA treatment records (from the North Texas Health Care System) received by the RO in June 2011 are dated only through May 2011.  Given the high likelihood of follow-up treatment subsequent to the recent knee surgery, the Board finds that further updated VA treatment records should be obtained.  38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be furnished a 38 C.F.R. § 3.159(b) notice letter addressing both claims, with the provisions of 38 C.F.R. § 3.310 specifically referenced therein.  He must be given a reasonable period of time in which to respond.

2.  Updated records from the VA North Texas Health Care System, dated since May 2011, must be obtained and added to the claims file.  If the search for such records has negative results, confirmation of this must be included in the claims file.

3.  The Veteran must next be afforded a VA orthopedic examination, conducted by an appropriate examiner (albeit not the physician assistant who provided an opinion in July 2009) who has reviewed the claims file in conjunction with the examination.

As to the claimed right knee disorder, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder was caused or aggravated (permanently worsened) by the service-connected left knee disorder.  To the extent possible (if aggravation is found), the examiner should attempt to ascertain what the baseline level of right knee disability is, as compared to the degree of aggravation.

In regard to the left knee disability, the examiner should recharacterize the current disability in light of the February 2011 left total knee arthroplasty.  The examiner must conduct range of motion studies and comment on the presence and extent of any instability, painful motion, functional loss due to pain, incoordination, excess fatigability, weakness, and additional disability during flare-ups.  If the examiner is able to ascertain an additional loss of motion after repetitive motion, or the point at which pain occurs with motion, this should be described.  

All opinions and conclusions must be supported by a complete rationale in a typewritten report.

4.  Then, the appeal must be readjudicated, with consideration of all evidence added to the claims file since the May 2010 Supplemental Statement of the Case (SSOC).  If the determination of either claim is less than fully favorable, an SSOC must be furnished to the Veteran and his representative, and a reasonable period of time should be allowed for a response before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


